ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of sexual abuse in the first degree, § 566.100, RSMo Supp.1993, for which he was sentenced to thirty days in jail and ordered to pay a two thousand dollar fine. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 80.25(b).